Opinion filed July 6, 2007 















 








 




Opinion filed July 6, 2007 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-06-00053-CV 
                                                    __________
 
             JAMES DON MITCHELL AND JERRY WAYNE MITCHELL,
          
INDIVIDUALLY AND AS INDEPENDENT CO-EXCUTORS OF
            THE
ESTATE OF MYRLE MITCHELL, DECEASED, Appellants
 
                                                             V.
 
                                  CHARLIE
HIGHTOWER, Appellee
 

 
                                         On
Appeal from the 106th District Court
 
                                                         Dawson
  County, Texas
 
                                        Trial
Court Cause No. 04-03-16971-CV-A
 

 
                                             M
E M O R A N D U M   O P I N I O N
The
parties have filed in this court an agreed motion to dismiss this appeal.  The motion is granted, and the appeal is
dismissed.
 
PER CURIAM
July
6, 2007
 
Panel
consists of:  Wright, C.J.,
McCall, J., and Strange, J.